[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Order affirmed, with costs to all parties filing briefs payable out of the principal of the trust. Certified question not answered. No opinion.
Concur: CRANE, Ch. J., LEHMAN, HUBBS, FINCH and RIPPEY, JJ. Dissenting: LOUGHRAN, J. Taking no part: O'BRIEN, J. *Page 696